          Case 1:18-cr-00183-EAW Document 92 Filed 06/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                        ORDER
              v.
                                                        1:18-CR-00183 EAW
OSVALDO RIVERA-AMARO,

                      Defendant.



       On October 11, 2018, defendant Osvaldo Rivera-Amaro (“Defendant”) pleaded guilty

to conspiracy to attempted possession of cocaine with intent to distribute in violation of 21

U.S.C. § 846. (Dkt. 38; Dkt. 39). On May 1, 2019, Defendant was sentenced to 46 months

imprisonment, with a total of three years of supervised release to follow with various

conditions. (Dkt. 61; Dkt. 63). Defendant is presently scheduled to be released from custody

on August 3, 2021. Find an Inmate, Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/

(last visited June 4, 2020).

       On April 30, 2020, Defendant emailed the warden of Federal Medical Center

Lexington, where he is presently detained, requesting compassionate release. (Dkt. 85 at ¶¶ 7,

22). On May 30, 2020, Defendant had not yet received a response from the warden (id. at

¶ 25) and filed a Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

with the Court (Dkt. 85). In the motion, Defendant requests that his conditions of supervised

release be modified to allow him to serve his remaining sentence on home confinement. (Id.

at 22). The Court issued a text order on June 2, 2020, requesting that the Government provide,

in addition to its response, specific information regarding Defendant’s equal protection claim.

                                             -1-
            Case 1:18-cr-00183-EAW Document 92 Filed 06/04/20 Page 2 of 3




(Dkt. 87). The Government filed its response on June 4, 2020, indicating that it did not oppose

Defendant’s request for compassionate release without providing the specific information

requested by the Court. (Dkt. 88). Defendant filed a reply the same day requesting immediate

release. (Dkt. 89)

       After considering the applicable factors set forth in 18 U.S.C. § 3553(a), the standard

set forth at 18 U.S.C. § 3582(c)(1)(A), and the Policy Statement of the Sentencing

Commission set forth at U.S.S.G. § 1B1.13, the Court hereby finds that extraordinary and

compelling reasons warrant a reduction in Defendant’s sentence; and further finds that the

administrative exhaustion requirement has been met; and further finds that a reduction in

sentence is consistent with the factors set forth in 18 U.S.C. § 3553(a) and the Policy

Statement set forth at U.S.S.G. § 1B1.13.

       Accordingly it is hereby ORDERED as follows:

       1.      Defendant’s Motion for Compassionate Release (Dkt. 85) is hereby

GRANTED;

       2.      Defendant’s sentence is hereby reduced to TIME SERVED and Defendant is

ordered to be IMMEDIATELY RELEASED effective June 5, 2020. The Court directs the

Bureau of Prisons to immediately commence the processing of Defendant’s release from

custody, and the United States Attorney’s Office and United States Probation Office are

directed to take all steps to communicate and facilitate Defendant’s immediate release in

accordance with this Order;




                                             -2-
             Case 1:18-cr-00183-EAW Document 92 Filed 06/04/20 Page 3 of 3




       3.       Defendant’s term of supervised release shall commence immediately upon his

release from incarceration, subject to the terms and conditions set forth in the judgment (Dkt.

63) except that the conditions are modified as follows:

                a.     Following his release, Defendant is ordered to travel directly to his

residence at 70 Burnette Place, Tonawanda, New York 14150, he may not make additional

stops on his return home, and he should wear a face covering and use reasonable precautions

to socially distance himself from others during his travel;

                b.     Upon returning to his home, Defendant must self-quarantine for fourteen

(14) days;

                c.     The condition of home detention subject to electronic monitoring for

three (3) months is hereby added, although implementation of this condition may be deferred

for up to sixty (60) days at the discretion of the United States Probation Department so as to

ensure the safety of Defendant and Probation officers and personnel; and

                d.     Within 24 business hours of his release Defendant must contact the duty

probation officer in the Western District of New York at 716-362-5201; and

       4.       In light of the reduction in Defendant’s sentence, the Text Order issued on June

2, 2020, is moot, and the Government is no longer required to provide the Court with the

information requested therein.

       SO ORDERED.

                                                    ____________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge
Dated: June 4, 2020
       Rochester, New York

                                              -3-
